*57DISSENTING OPINION OP
QUARLES, J.
Unable to concur in the majority opinion, although agreeing with much that is there said, it is my duty to set forth my reasons for dissenting. Not only did the land court and counsel for the respective parties treat the south bank of the auwai or ditch as the edge or point from which the ground begins to slope or fall to the water, but the evidence, without contradiction, shows the edge, as above defined, to be the bank of the auwai. The location of points 4, 5 and 6 in the boundary lines between the parties in the decree registering the boundary of the respondent Du Roi, made in 1904, fixes them at the south bank of the auwai and intermediate between said points as along the south bank of the auwai. The survey of the petitioner accompanying his petition shows that these points are not now at the edge of the south bank of the auwai but vary therefrom from six-tenths of a foot, to 1.6 feet. The decree of 1904 is admitted to be res ad judicata and binding upon the parties. To my mind it irrevocably fixes the points in dispute as at the edge of the south bank by course and distance tied to two government survey stations, viz., Punchbowl and Rose Bank stations, by course and distance, so that should the auwai be completely obliterated and the monuments marking said points destroyed or removed the said fixed points could always be correctly and definitely located at their several points of location as fixed in the decree of 1904. The description in said decree of 1904 as along the south bank of the auwai means as it then existed. The effect of the decree of the land court in the present case, which the majority opinion affirms, is to move the boundaries between the parties from the places where located in the decree of 1904 in varying distances. This, to my view, disturbs the decree of 1904, unsettles it to a certain extent, contrary to the rule of law that said decree is binding on the parties to it and privies thereto. *58If by decree, now made, the boundary line between the parties can be moved one foot, .then it may by a later decree be moved ten or more feet, and the idea of permanency of title and boundary, — the basic principle upon which our land registration system, following the Torrens system, is founded, — is a delusion and a snare. The said points in dispute, being capable of exact location by course and distance at all times from the initial point of the respective surveys of the lands of the parties, should be by the language used in the decree of 1904 considered as fixed on the bank or edge of the auwai as it then (1904) existed. The auwai was erroneously treated by the land court in this case as a natural object, and that court held that the location of points 4, 5, 6 and 7, as shown by present survey, must give way to the call for the south bank of the auwai as given in the former decree. In that ruling the court, in my opinion, erred. The inherent error in the decree now appealed from is that it has, by evidence that is conflicting, overturned facts settled and adjudicated by the former decree, namely, that the said disputed points were at the date of that decree on or at the edge of the south bank of the auwai. As before suggested, if these points may be moved by movement of the ditch, either by process of erosion or of avulsion or by the hand of man, then they may be‘moved any number of feet, and, under the theory of the decree here reviewed, and of the majority opinion, the petitioner might in course of time lose all of his land. Such is not, in my humble opinion, the law, and the error being one of law, and not of fact, this court is not powerless to remedy such error, but ought to do so. The majority opinion is correct wherein it states that “what is the boundary between certain lands is a question of law, but the location of that boundary upon the land is a matter of fact.” But the fact, in my view, was settled in the decree of 1904, and is now unsettled and changed in *59the case at bar by the decree of the land court affirmed-by the majority opinion. The boundary itself being a matter of law and its exact location upon the ground having been fixed and settled by the decree of a court having full jurisdiction, then, as matter of law, the location upon the ground of the boundaries is settled beyond controversy.
Ditches, roads, fences, marked lines on the ground and other work of man are not natural, but are artificial, objects which are not controlling when called for in surveys, deeds or other instruments, against courses and distances absolutely fixed by being tied to permanent objects such as the said government survey stations established for such purposes. The designation between natural objects and artificial ones is well stated in 4 R. C. L., at page 100, as follows: “Natural objects include mountains, lakes, rivers, creeks and rocks; while artificial objects and monuments consist of marked lines, stakes, roads and similar matters marked or placed on the ground by the hand of man.” The boundaries, so far as they are in dispute, were settled in the decree of 1904 and cannot now legally be varied by changes in the ditch either by artificial or natural means. This is the .rule in regard to natural streams. Where either the channel or bank of a natural stream is designated as the boundary of a tract of land any sudden, violent or visible change of the stream does not affect the boundary and it remains where it was. (Collins v. State, 3 Tex. App. 323; Bouvier v. Stricklett, 40 Neb. 792; Degman v. Elliott (Ky.), 8 S. W. 10; Macdonald v. Morrill, 154 Mass. 270; Lynch v. Allen, 20 N. C. 160; St. Louis v. Rutz, 138 U. S. 226; Nebraska v. Iowa, 143 U. S. 359). Such being the established rule with reference to visible changes in a natural stream, there is much more reason for applying the principle upon which the rule is based to a case where an artificial stream (a small ditch like the one in question here) has been changed by any means.
Points 4, 5, 6 and 7 are fixed points in the boundary *60lines between the parties, and this is adjudicated by the decree of 1904. The boundary between those points- designated, being the south bank of the auwai, more or less curved, easily changed by accident or design, should not control courses and distances by which the given fixed points were established in the decree of 1904. This ruling is in harmony with that followed in the case of White v. Luning, 93 U. S. 514, 525, where a fence was designated as a portion of a boundary but was ignored and a call for course and distance followed.
What is said in the majority opinion with reference to surveys of meanders of streams and rights of riparian owners upon streams and the citation of authority upon those points have no application here, in my opinion, but establish rules governing where natural streams, principally navigable lakes and rivers, such as Lake Michigan and the Platte River, constitute boundaries of a given tract of land. I cannot conceive that the meanders of a small artificial ditch, like that in question here, when fixed points along it are given as the beginning and ending of certain boundary lines of a tract of land bordering such ditch fixed by solemn decree, should now be ignored as is done in the majority opinion, and the south bank of the small ditch regarded as the boundary line, regardless of the fixed given points. In doing so the land court followed a rule adopted in regard to the public surveys of the United States lands bordering on natural streams and where the owners of such tracts own to the middle of the channel, consequently with a small tract of land they get an island out in the stream much larger in extent than the small* tract of land acquired from the government. The survey in the present case shows that the fixed points in the decree of 1904, instead of being at the south edge or bank of the auwai, as they were in 1904, are now from one inch to 1.7 feet south of the south bank of the auwai as it now exists. *61This shows conclusively, to my mind, a change or movement of the south bank of the auwai, but by such change or movement the respondent should not be held to acquire more land than was adjudged to him in 1904, and the petitioner, as successor to Pahu, should not be adjudged to have lost anything that he then had.
In my opinion the decree appealed from should be reversed and the land court should be directed to treat points 4, 5, 6 and 7 as fixed points in the boundary line between the petitioner and respondent; and with directions to establish the boundaries intermediate the said points as they existed at the date of the decree of 1904.